IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-51005
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROSA ALARCON RODRIGUEZ-PALMA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-99-CR-39-15
                        --------------------
                          October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Rosa Alarcon Rodriguez-Palma

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Rodriguez has

received a copy of counsel’s motion and brief but has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.     See id.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.